UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2012 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a copy of the press release of Seadrill Limited (the "Company"), dated May 14, 2012, announcing the Company's financial results for the three months ended March 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: May 22, 2012 By /s/ Georgina Sousa Georgina Sousa Secretary Exhibit 99.1 Seadrill Limited (SDRL) - First quarter 2012 results Highlights · Seadrill generates first quarter 2012 EBITDA*) of US$595 million · Seadrill reports first quarter 2012 net income of US$439 million and earnings per share of US$0.89 · Seadrill increases the ordinary quarterly cash dividend by 2 cents to US$0.82. In addition, Seadrill will pay a one-off dividend of US$0.15 per share related to an equal cash distribution from our investment in SapuraCrest · Seadrill subsidiary North Atlantic Drilling Limited ("North Atlantic Drilling") completes a private placement raising US$300 million · Seadrill secures new contracts with a total revenue potential of US$870 million Subsequent events · Seadrill orders two ultra-deepwater harsh environment semi-submersible rigs, at Jurong and Hyundai, for a total consideration of US$1.3 billion. As part of these construction agreements, the Company has received options for further units · Seadrill orders a ultra-deepwater drillship at Samsung for an estimated total cost of US$600 million with delivery in the second quarter 2014. The Company has also received a fixed price option for one additional unit · Seadrill secures a three-year contract with revenue potential of US$710 million for the ultra-deepwater semi-submersible rig West Leo · Seadrill secures a five-year contract for the tender rig T18 with a US$235 million revenue potential · Seadrill continues to monitor Master Limited Partnership ("MLP") opportunities *) EBITDA is defined as earnings before interest, depreciation and amortization equal to operating profit plus depreciation and amortization. Condensed consolidated income statements First quarter 2012 results Consolidated revenues for the first quarter of 2012 amounted to US$1,050 million as compared to US$1,059 million in the fourth quarter 2011. Operating profit for the quarter was US$456 million compared to US$436 million in the preceding quarter. Net financial items for the quarter showed a gain of US$24 million compared to a loss of US$501 million in the previous quarter. The previous quarter included a US$463 million impairment charge on our 39.9 percent ownership in Archer. While this quarter includes a gain of US$91 million on derivative financial instruments compared to a gain of US$33 million in the previous quarter. US$63 million of the gain is related to the sale of our holdings in Ensco plc. The rest is related to unrealized gains on currency forward contracts, total return swap arrangements and interest rate swaps. Income taxes for the first quarter were US$41 million unchanged from the fourth quarter. Net income for the quarter was US$439 million or basic earnings per share of US$0.89. Page 1 Balance sheet As of March 31, 2012, total assets amounted to US$18,702 million, an increase of US$398 million compared to December 31, 2011. Total current assets decreased from US$1,967 million to US$1,943 million over the course of the quarter primarily related to a decrease in cash and cash equivalents and restricted cash, offset by increases in accounts receivables and amounts due to related parties. Total non-current assets increased from US$16,337 million to US$16,759 million mainly due to installments paid on our newbuilds. Total current liabilities increased from US$2,771 million to US$2,819 million largely due to an increase in the current portion of long-term debt. Long-term interest bearing debt increased from US$8,574 million to US$8,675 million over the course of the quarter and net interest bearing debt increased from $9,463 million to US$9,735 million. Total equity increased from US$6,302 million to US$6,510 million as of March 31, 2012. The increase is mainly due to additional paid in capital and net income offset by paid dividends. Cash flow As of March 31, 2012, cash and cash equivalents amounted to US$445 million, which corresponds to a decrease of US$38 million compared to the previous quarter. Net cash from operating activities for the period was US$454 million whereas net cash used in investing activities for the same period amounted to US$440 million, primarily related to payment of yard installments on new rigs offset by a decrease in margin calls due to the realization of our forward position in Ensco. Net cash used for financing activities was US$52 million mainly due to paid cash dividends, offset by net proceeds from debt. Outstanding shares As of March 31, 2012, the issued common shares in Seadrill Limited totaled 467,966,574 adjusted for our holding of 1,284,359 treasury shares. In addition, we had stock options for 5.2 million shares outstanding under various share incentive programs for management, out of which approximately 1.7 million had vested and are exercisable. Operations Offshore drilling units Seadrill had 46 offshore drilling units in operation during the first quarter in Northern Europe, US Gulf of Mexico, Mexico, South Americas, West Africa, Middle East and Southeast Asia (including five tender rigs owned by Varia Perdana). For our floaters (drillships and semi-submersible rigs) the economical utilization rate in the first quarter averaged 94 percent compared to 93 percent in the fourth quarter. The utilization rate was adversely impacted by downtime in connection with maintenance of the blowout preventer ("BOP") equipment on three rigs as reported in the fourth quarter report. For our jack-up rigs, the economical utilization was 98 percent in the first quarter excluding the West Janus, which is held for sale, compared to 96 percent in the preceding quarter. For our tender rigs, the average economic utilization for the first quarter increased to 98 percent from 97 percent in the fourth quarter last year. Page 2 Table 1.0 Contract status offshore drilling units Unit Current client Area of location Contract start Contract expiry Semi-submersible rigs West Alpha ** BG Consortium Norway May 2009 Mar 2014 West Aquarius ExxonMobil Southeast Asia Feb 2009 Jun 2015 West Capricorn (NB*) BP USA Jun 2012 Jun 2017 West Eminence Petrobras Brazil Jul 2009 Jul 2015 West Hercules Husky/Statoil China Nov 2011 Nov 2016 West Leo (NB*) Tullow Oil Ghana Apr 2012 Apr 2016 West Mira (NB*) South Korea – Hyundai Shipyard West Orion Petrobras Brazil Jul 2010 Jul 2016 West Pegasus PEMEX Mexico Aug 2011 Aug 2016 West Phoenix ** Total Norway Jan 2012 Jan 2015 West Rigel (NB*)** Singapore – Jurong Shipyard West Sirius BP USA Jul 2008 Jul 2014 West Taurus Petrobras Brazil Feb 2009 Feb 2015 West Venture ** Statoil Norway Aug 2010 Jul 2015 Drillships West Capella Total Nigeria Apr 2009 Apr 2014 West Gemini Total Angola Sep 2010 Sep 2013 West Navigator ** Shell Norway Jan 2009 Jun 2014 West Polaris ExxonMobil Nigeria Nov 2011 Oct 2012 West Auriga (NB*) South Korea – Samsung Shipyard West Tellus (NB*) South Korea – Samsung Shipyard West Vela (NB*) South Korea – Samsung Shipyard West Neptune (NB*) South Korea – Samsung Shipyard West Jupiter (NB*) South Korea – Samsung Shipyard West Saturn (NB*) South Korea – Samsung Shipyard HE Jack-up rigs West Elara ** Statoil Norway Mar 2012 Mar 2017 West Epsilon ** Statoil Norway Dec 2010 Dec 2014 West Linus (NB*) ** ConocoPhillips Singapore – Jurong Shipyard Apr 2014 Mar 2019 BE Jack-up rigs Offshore Courageous Shell Malaysia Jan 2012 Jan 2013 Offshore Defender Shell Brunei May 2012 May 2016 Offshore Freedom KJO Saudi Arabia / Kuwait Jun 2009 May 2013 Offshore Intrepid KJO Saudi Arabia / Kuwait May 2009 Nov 2013 Offshore Mischief Equion Colombia Mar2012 Sep 2012 Offshore Resolute KJO Saudi Arabia / Kuwait May 2012 May 2015 Offshore Vigilant Trinidad & Tobago West Ariel VSP Vietnam Jan 2012 Dec 2012 West Callisto Total Andeman Sea May 2012 Sep 2015 West Cressida PTTEP Thailand Nov 2010 May 2014 West Janus*** VSP Jun 2012 Oct 2012 West Leda ExxonMobil Malaysia Mar 2012 Oct 2013 West Prospero VSP Vietnam Jan 2012 Dec 2012 West Triton KJO In transit to Saudi Arabia / Kuwait Jun 2012 Jun 2015 West Castor (NB*) Singapore – Jurong Shipyard West Tucana (NB*) Singapore – Jurong Shipyard West Telesto (NB*) China – Dalian Shipyard West Oberon (NB*) China – Dalian Shipyard Tender rigs T4 Chevron Thailand Jul 2008 Jun 2013 T7 Chevron Thailand Nov 2011 Mar 2013 T11 Chevron Thailand May 2008 May 2013 T12 Chevron Thailand Apr 2011 Apr 2014 Page 3 Unit Current client Area of location Contract start Contract expiry T15 (NB*) Chevron China – COSCO Shipyard Mar 2013 Mar 2018 T16 (NB*) Chevron China – COSCO Shipyard Jun 2013 Jun 2018 T17 (NB*) China – COSCO Shipyard T18 (NB*) Chevron China – COSCO Shipyard Jan 2014 Jan 2019 West Alliance Shell Malaysia Jan 2010 Jan 2015 West Berani Chevron Indonesia Apr 2012 Apr 2013 West Jaya BP Trinidad & Tobago Nov 2011 Jun 2014 West Esperanza (NB*) Amerada Hess Singapore - Keppel FELS Jul 2013 Dec 2014 West Menang Murphy Malaysia Aug 2011 Aug 2013 West Pelaut Shell Brunei Apr 2012 Mar 2015 West Setia Chevron Angola Aug 2009 Aug 2012 West Vencedor Chevron Angola Mar 2010 Mar 2015 * Newbuild under construction or in mobilization to its first drilling assignment. ** Owned by our subsidiary NADL in which we own 73 percent of the outstanding shares. *** Seadrill has entered into an agreement to sell the unit, a transaction currently expected to be completed during the fourth quarter 2012. Next quarter operational events Our second quarter 2012 earnings is expected to be favorably impacted by the ultra-deepwater semi-submersible rigs West Leo and West Capricorn commencing operations in April and June, respectively. A full quarter of earnings from the harsh environment jack-up West Elara, which commenced operations for Statoil in March, will also have a positive impact. Per date, the second quarter has been adversely affected by approximately 20 days of off-hire for four deepwater rigs due to BOP maintenance. The jack-up rigs West Triton and Offshore Defender are mobilizing to new drilling locations, during this period we receive compensation from the customers that will be recognized as income over the contract term and not during the quarter. The Offshore Vigilant has completed its contract with BHP in April and due to repositioning, we do not expect any further earnings from this rig in the second quarter. Newbuilding program We have since our last reporting in February ordered four newbuilds at reputed Asian shipyards. The new orders include one ultra-deepwater drillship, two ultra-deepwater harsh environment semi-submersible rigs and one tender rig. In early April, we ordered a ultra-deepwater semi-submersible rig at the Jurong shipyard in Singapore through our 73 percent majority owned subsidiary North Atlantic Drilling Ltd ("North Atlantic"). The rig will be of a Moss CS60 design, N-Class compliant and winterized. Maximum water depth will be 10,000 feet with a maximum drilling depth of 40,000 feet. The rig will be outfitted with a six-ram BOP stack and have the capacity for storing and handling of a second BOP in order to meet the highest safety and operational standards. Delivery of the rig is scheduled for first quarter 2015 and total project cost* is estimated to be approximately US$650 million. Mid-April, we ordered a new tender rig at the COSCO Nantong shipyard in China with delivery scheduled for the fourth quarter 2013. The total project cost* is estimated at US$135 million. Page 4 Late April, we ordered a new drillship at the Samsung shipyard in South Korea. The drillship will be of equal specification as the other five drillships we currently have under construction at the same yard. The expected total project price* is estimated to be less than US$600 million, and delivery is scheduled during the second quarter 2014. In May, we ordered another ultra-deepwater semi-submersible rig at the Hyundai Samho shipyard in South Korea, with equal specification as the semi-submersible rig ordered at Jurong in April. The rig is scheduled for delivery in the fourth quarter 2014, and total project cost* is estimated at less than US$650 million. Following these latest newbuild orders we currently have 18 units under construction. This newbuild program includes six ultra-deepwater drillships, two ultra-deepwater semi-submersible rig, one harsh environment jack-up rig, four premium benign environment jack-up rigs, four tender rigs and one semi-tender rig. The delivery schedule for the newbuilds under construction is from the fourth quarter 2012 to the first quarter 2015, with the majority of deliveries in 2013 and 2014. *) Total project cost estimates include project management, drilling and handling tools, spares, capitalized interest and operations preparations. North Atlantic Drilling North Atlantic Drilling – Norwegian OTC listed, operates our European harsh environment activities. Since the listing, North Atlantic Drilling has established a quarterly cash dividend policy and has paid regular cash dividends for the last three consecutive quarters. Since the OTC listing, the market environment and the demand for the company's services have strengthened materially based on significant exploration success in Norway and increased focus on harsh environment areas. This has led to North Atlantic Drilling ordering a further semi-submersible drilling rig at Jurong. To fund the newbuild order North Atlantic Drilling conducted a private placement of 150,000 new shares at $2 per share. Seadrill participated with 50 percent in the private placement. North Atlantic Drilling has a six-month option to acquire Seadrill's newly ordered semi-submersible rig at Hyundai, at original terms plus compensation for accrued costs. As previously communicated, the ambition is for the company to list its shares on one of the main stock exchanges in the USA. The target is to complete the listing in the second half of this year. Operations in associated companies Archer Limited ("Archer") Archer is an international oilfield service company listed on the Oslo Stock Exchange. We currently own 146,238,446 shares in Archer, which represents a gross value of US$269 million based on the closing share price of NOK10.75 on May 10, 2012. Our Archer position contributed US$4 million to our first quarter net income, based on consensus estimates, compared to a loss of US$34 million in the fourth quarter. Contribution from Archer is reported under other financial items as part of investment in associated companies. For more information on Archer we refer to their quarterly report, which will be released on May 31 and published on www.archerwell.com. Asia Offshore Drilling Ltd ("AOD") AOD is an offshore drilling company listed on Oslo Stock Exchange that has three MOD-V B-Class jack-up rigs under construction at Keppel FELS in Singapore. Seadrill has a 33.75 percent ownership stake in AOD, which represents a gross value of US$65 million based on the closing share price of NOK28.00 on May 10, 2012. Seadrill is responsible for the construction supervision, project management, as well as corporate and commercial management of the AOD rigs. In order to take delivery of the three rigs, the Company needs to strengthen its equity base. Discussions with AOD have started and Seadrill has as a major shareholder expressed willingness to contribute its 33.75% share of the capital requirement. For the first quarter, the impact of our AOD holding excluding the management fees was US$0 million. For more information on AOD, see their separate quarterly report published on www.aodrilling.com. Page 5 Sevan Drilling ASA ("Sevan Drilling") Sevan Drilling is an offshore drilling company listed on Oslo Stock Exchange. Sevan Drilling owns and operates one ultra-deepwater rig of the cylindrical Sevan design in Brazil and has a second unit in transit to its first drilling location also in Brazil. In addition, the company has ordered two additional newbuilds under construction scheduled for delivery in fourth quarter 2013 and second quarter 2014, respectively. Seadrill has a 28.5 percent ownership stake in Sevan Drilling that based on a closing share price of NOK6.82 on May 10, 2012, represents a market value of some US$112 million. Contribution from Sevan Drilling is reported as part of investment in associated companies under other financial items. For the first quarter, Sevan Drilling contributed a loss of US$1 million to net income. Seadrill consider its investment in Sevan Drilling to be an opportunistic investment. For more information on Sevan Drilling, see their separate quarterly report published on www.sevandrilling.com. Varia Perdana Bhd.("Varia Perdana") We have a 49 percent ownership interest in Varia Perdana, which owns and operates five self-erecting tender rigs. During the first quarter, the tender rig T3 worked for PTTEP in Thailand and T10 worked for Chevron in Thailand. The tender rig T6 worked for Carigali Hess in the Malaysia - Thailand Joint Development Area while the Teknik Berkat worked for Petronas Carigali. T9 commenced operations on a new contract for Petronas Carigali, offshore Malaysia, in direct continuation of its preceding contract. Varia Perdana contributed US$9 million to our first quarter earnings compared to US$10 million in the fourth quarter. Contribution from Varia Perdana is reported as part of investment in associated companies under other financial items. SapuraCrest Bhd.("SapuraCrest") We have an ownership interest of 23.6 percent or 301,132,020 shares in the Malaysian oil service provider SapuraCrest that is listed on the Malaysian Stock Exchange. The company contributed US$6 million to our performance in the first quarter in line with the preceding quarter. Contribution from SapuraCrest is reported as part of investment in associated companies under other financial items. SapuraCrest owns among other things 51 percent of Varia Perdana Bhd and has a strong foothold in the deepwater construction market in the Asia Pacific region. As reported in the fourth quarter report, we are currently assisting SapuraCrest establishing a foothold in the Brazilian offshore construction market, and we have entered into a joint venture on a 50- 50 percent basis with regard to owning and operating three pipe laying support vessels (PLSVs) for operations in Brazil. In June 2011, Integral Key Sdn Bhd ("IKSB"), now renamed to SapuraKencana Petroleum Berhad ("SKPB"), made a successfull offer, to acquire SapuraCreast for a total consideration of RM5.87 billion, equivalent to RM4.60 per share. The consideration to SapuraCrest shareholders will be satisfied by issuance of new shares in SKPB and a cash payment with split of 80 percent shares and 20 percent cash. Seadrill will own approximately 11.8 percent of SKPB and is expected to receive US$70 million in cash subsequent to completion of the acquisition. The shares of SapuraCrest were suspended from trading on the Malaysian Stock Exchange on May 2, 2012, pending completion of the transaction that is expected mid-May. Post completion SKPB will assume the listing status of either SapuraCrest or Kencana (another acquired company) and SapuraCrest will be de-listed. The combined Company will have a strong position in the fast growing oil service market in the Far East Asia and in Australia. Because of the merger, the Company will have a wider line of businesses and is currently also entering into oil production services and ownership. These businesses can, if managed successfully, create significant upside for the Company. Our SapuraCrest ownership holding has a historic cost of US$133 million and a current market value as of May 1, 2012 of US$497 million. For more information on SapuraCrest, see their separate quarterly report published on www. sapuracrest.com. Page 6 New contracts and contract extensions Subsequent to the filing of our fourth quarter 2011 report, we have entered into the following new contracts and contract extensions: In March, we received notice from Exxon exercising the second out of three options on the semi-submersible rig West Alpha. The extension is for two additional wells, approximately 120 days at an agreed dayrate of US$476,000. We also agreed a three-year contract with Saudi Aramco for operations offshore Saudi Arabia, for the jack-up rig West Callisto. The agreed daily rate is US$150,000. In addition, there is a mobilization fee of US$20 million to cover various upgrades, dry tow expenses and dayrate in the mobilization period. In April, the contract for the semi-tender rig, West Menang for operations in Malaysia was extended for six months at an agreed daily rate of US$185,000. We also agreed a contract with Tullow Oil for the ultra-deepwater semi-submersible rig West Leo for operations offshore West Africa. The agreed daily rate is US$649,000 based on an economical utilization of 97 percent. The dayrate includes an incentive scheme to encourage an efficient operation. In May, we we entered into a five-year contract with Chevron for the tender rig newbuild T18 for operations offshore Thailand. The agreed daily rate is US$127,000. Furthermore, KJO extended the contract for Offshore Intrepid for operation in the Kuwait / Saudi Arabia joint development area with one-year. The agreed daily rate is US$180,000. For more detailed information regarding daily rates and contract durations including escalation, currency adjustment or other minor changes to daily rates and duration profiles, see our fleet status report or news releases on the our website www.seadrill.com Corporate Management As reported in the fourth quarter, Rune Magnus Lundetræ would succeed Esa Ikäheimonen as Chief Financial Officer (CFO) of Seadrill Management AS post his departure from Seadrill. This transition has been accelerated and Mr Lundetræ has assumed the responsibility as CFO. Market development The outlook and fundamentals for the oil and gas industry remain strong. Continued growth in oil consumption and Brent crude oil consistently trading above $100 a barrel for more than two years has provided a stable market despite economic uncertainty and geopolitical instability in certain oil producing regions over the same period. Encouraging exploration successes in established as well as frontier basins are leading to an increasing backlog of appraisal and development drilling projects. These strong fundamentals support the expectation of continued strength in all sectors of the contract drilling industry for the foreseable future. We remain very bullish on the outlook for drilling services, in particular related to the demand we see today for our high-specification equipment. Ultra-deepwater floaters (>7,500 ft water) The worldwide supply of ultra-deepwater rigs has continued to increase as eight units have been ordered outside Brazil year to date, compared to 23 units during the first half of last year. The supply and demand in this market remains well balanced. Tendering and contracting for ultra-deepwater units has grown at a strong pace during the first quarter of this year. Daily rates have reached the $550,000 to $650,000 range depending on location and contract duration. The spike in daily rates has led to increased contract durations and more favorable commercial terms and conditions. This development is forcing oil companies that are planning their future drilling campaigns to excel their requests and tenders for available rig capacity. As a result, we are already engaged in discussions regarding our ultra-deepwater units available in 2014 and beyond. Page 7 We have seen a strong trend recently where oil companies deviate from their normal tender process and are taking a more direct approach towards the rig owners. This is a clear sign of the strength of the market and similarly reflecting that rig owners are not willing to tie up their rigs in lengthy tendering processes. Newbuild ultra-deepwater rigs delivered from yards continue to be effectively absorbed into the market. As such the number of competitive high specification ultra-deepwater floaters available in 2012 remains very limited. Given the observed development in demand we expect all newbuilds that have been ordered to be absorbed into the market with no adverse effects on utilization or dayrates. And as we have seen in earlier upcycles oil companies will enter into contracts earlier and accept longer durations. Dayrates have now reached the levels we achieved in 2007. Compared to the market in 2007, we see a significant growth in the number of major and independent oil companies who are looking for new rig capacity. The driver is largely the change from exploration work to development drilling with significant focus on getting production on stream at the right time. With the tight supply-demand balance, we now see in the ultra deep water market, it is clear that several oil Companies who have not secured enough rig capacity will have to postpone their field developments. This could postpone some future production and might have consequences for the supply-demand balance. The Gulf of Mexico, West Africa and Brazil continue to be the core focus areas of our customers' ultra-deepwater exploration and production activities while exploration successes in emerging plays including offshore Mozambique, Tanzania, Israel and Cyprus bode well for future appraisal and development activities that will require even more ultra-deepwater capacity. With five of the thirteen ultra-deepwater rigs that could effectively be on location and drilling in West Africa or the Western Hemisphere within 2013 being Seadrill units, we are confident in our ability to capitalize on the strength of the current market. Seadrill will have preferences for packaged deals like the Petrobras deal that was concluded in 2007 and included three rigs with 6 years employment each. Premium jack-up rigs (>350 ft water) The market for premium jack-up rigs continued to show measured improvement during the quarter with strong interest from customers translating into increased tendering activity and some improvement in daily rates and contract duration in most markets. For the past year, the utilization rate for premium jack-up rigs has remained above 90 percent. The utilization rate has trended upwards in each successive quarter and is as of early May at 98 percent. Between the start of 2010 and end of 2011 a large number of stacked units were reactivated by contractors seeking to take advantage of improved market conditions. The pace of reactivations has slowed in the last six months as the number of units that can be practically and economically brought back into operational condition has dwindled. Increasing demand during the last two quarters has therefore put pressure on daily rates to a greater extent than was evident during the first three quarters of 2011. There are 25 newbuild deliveries planned for 2012, a number that is in line with the average of 23 rigs that were effectively added to the fleet on an annual basis since 2008. Although there are a significant number of newbuilds that still need to be absorbed into the market over the next years, we are confident that oil companies will prefer the safety and efficiency gains offered by the newer and higher specification units. In the last two months, we have witnessed a strong trend shift in the jack up market where additional demand has been influencing the market. We are likely to see an increase in dayrates of USD 20 – 30.000 per day in the moths to come. Page 8 Demand continues to be strong for high specification units within the traditional Asia Pacific market where the majority of our current fleet operates. We have also seen significant demand development in the Arabian Gulf market during the last quarters with existing and predicted requirements for at least 15 additional units in the region. With our four high specification jack-ups already contracted in the area, we are well positioned to further develop our customer relationships and take advantage of this attractive and long- term focused market. Tender rigs We continue to see strong interest from oil companies for the tender rig concept. This interest has materialized into several new contracts and extensions of existing contracts, at higher daily rates and longer contract duration. Furthermore, our customers' appreciation of this rig concept has provided the opportunity for new rigs to be ordered against long-term contracts, as our recent order of the T18. As such, we are continuing our organic growth strategy in this rig segment in combination with high grading and rationalizing our existing fleet, and expect to continue to grow our fleet of both tender rigs and semi-tenders to meet future demand developments. Several new Companies are approaching the capital market to raise money for funding of new build tender rigs. Due to Seadrill's strong customer relations, consistency and very strong operational history we view the threat from these new ventures as limited. Corporate strategy, dividend and outlook Growth and Investments Since our incorporation we have followed a strategy to develop a fleet of new premium offshore drilling units through newbuild orders and targeted acquisitions of modern assets. Based on the growth in demand for ultra-deepwater units as well as modern jack-up rigs and tender rigs, we have been able to grow the Company into one of the leading offshore drillers in a short-time frame. In light of the continued increase in demand for such units we see further growth opportunities in our markets. In response to this development and in line with our strategy we have since our last quarter report ordered a further ultra­deepwater drillship, two ultra-deepwater harsh environment semi-submersible rigs, and a tender rig for a total all-in cost of approximately US$2 billion. At current daily rates these new investments as well as the newbuilds ordered last quarter will significantly enhance both our future earnings and dividend capacity. We currently have 18 newbuilds under construction at a total all-in cost of US$6.9 billion with deliveries between 2012 and 2015 with the majority of deliveries in 2013 and 2014. Approximately US$1.3 billion of the project costs have already been paid. Revenue backlog In 2012 we have entered into new contracts with a revenue potential of US$1.9 billion, bringing our total orderbacklog to a new historic high of US$13.8 billion and more importantly with an EBITDA margin of 60 percent. This provides us with one of the best earnings visibility in our industry, while we at the same time have several attractive open slots. We are of the firm belief that the current market environment and the specific discussions we are in will enable us to significantly increase the amount and duration of our revenue backlog further over the next six months. Financial flexibility Our financial flexibility continues to remain strong. As indicated in the fourth quarter report we have a credit facility related to part of our tender rig fleet that matures in July. We are in advanced discussions to refinance this facility and have received clear indications the credit facility can be increased significantly, reflecting 70 percent gearing on market values and the inclusion of unpledged assets. Over the past few months we have received strong interest from investors and US banks to offer Seadrill 5 – 10 year unsecured financing at attractive terms. We are currently considering this opportunity as a part of our overall financing strategy. Page 9 Based on present indications we remain highly confident that attractive financing to support the newbuild program in 2013 and 2014 can be achieved at levels equal or even higher than the outstanding yard installments. As demonstrated with the tender rig refinancing, we will continue to work towards asset backed finance while also exploring unsecured facilities. Master Limited Partnership ("MLP") In April, it was announced that the Board of Seadrill is considering establishing an MLP structure. Such a structure could be efficient in lowering the company's financing costs and increasing the dividend capacity to shareholders. An MLP structure could involve part-ownership of 4-6 rigs on long-term contracts. An MLP could be designed to be a combination of floaters, tender rigs and possibly jack-up rigs in order to reduce the risk for investors and increase Seadrill's flexibility. Seabras In the fourth quarter 2011 report, we announced that our subsidiary Seabras Serviços de Petróleo S.A. ("Seabras"), would complete its filing with the Brazilian Securities and Exchange Commission ("Comissão de Valores Mobiliários" or "CVM") in March, with an anticipated subsequent listing expected in April 2012. As reported in the fourth quarter the potential future offering of the common shares was subject to market as well as other conditions. The Board still intends to complete the listing of Seabras before the year-end and is currently evaluating several opportunities to increase Seabras' activities prior to the listing. Other Significant Investments We hold various ownership interests in other listed offshore drilling and oil service companies. This portfolio includes a 39.9 percent holding in Archer Limited, a 33.75 percent holding in Asia Offshore Drilling Ltd, a 28.5 percent in Sevan Drilling ASA, a 23.6 percent holding in SapuraCrest Bhd. Except for our strategic investment in Archer, the Board evaluates the prospects of these investments on a continuous basis. The Board appreciates the hard work performed by the new management team in Archer in order to fully integrate and get efficiency out of the three original Companies, and believes that the situation is under control and that Archer has significant upside if it can be positioned right in the years to come. At current market prices, potential disposal of the above-mentioned holdings could free up approximately US$1.1 billion in cash proceeds compared to US$958 million as at year-end 2011. We are of the opinion that these holdings add significant financial flexibility to our Company. Quarterly Cash Dividend The Board has in connection with the disclosure of the first quarter results evaluated the current dividend level and prospects and decided to increase the regular quarterly dividend by US$0.02 to US$0.82. As holder of 11.8 % of the shares in SapuraCrest Seadrill will receive a cash dividend payment of approximately USD 70 million from the merger. The Board has decided that this cash will be distributed to the shareholders as an extraordinary quarterly dividend set to USD 0,15 per share. Total dividend for the quarter will then be USD 0,97 per share. The increase in regular dividend reflects the improved market outlook, the strong revenue backlog, and the solid support Seadrill receives from the financing market. The ex. dividend date has been set to May 22 2012, record date is May 24, 2012 and payment date is on or about June 7, 2012. Near-term prospects Seadrill continues to deliver superior value creation among its peer group and a quarterly dividend is a key objective to the Board. Strong operational performance and a positive market outlook have supported the highest dividend yield in the industry and we now see significant opportunities to further grow the dividend capacity. Operational performance for the fleet as a whole was solid in the first quarter, but with room for further improvement as we did experience some downtime due to subsea challenges for some of our deepwater units as mentioned in the operations section. Operating costs were steady in the period and no significant fluctuations are expected in later reporting periods. In respect of jack up we have seen some benefits in localizing crew and further utilization of the group purchasing power. Page 10 Improving HSE performance coupled with positive customer satisfaction feedback in all four geographical regions makes us confident in our ability to meet our ambitious growth targets. Seadrill currently has 48 rigs in operation and a construction program totaling 18 units, including 6 drillships, 2 harsh environment semi-submersibles, 5 tender rigs and 5 jack ups. As communicated in previous quarters, we remain committed to deliver an annualized EBITDA in excess of US$3 billion once our newbuilds are delivered in 2013. The Board has as a function of this revised their target, and are confident that we in the latter part of 2015 when the present newbuildings are delivered can run a Company which generate between USD 10 - 11million in cashflow per day. The new target has thereby been set to a yearly EBITDA contribution of USD 4 billion per year. The Company is continuously monitoring corporate opportunities in the M&A market. However, the Board has based on the high valuation prices and the quality of the assets given preference to organic growth. This might change over time. Demand for rigs in various regions remains strong, particularly in the Gulf of Mexico, Brazil and Africa, due to continued exploration successes, increased development drilling and an oil price above US$100. New supply is replacing older rigs as oil and gas companies continue to put a strong emphasis on quality equipment and operational track record, including HSE. As a result we remain very positive to the prospects of continued growth and thereof the best financial performance in the industry. Seadrill has in the last quarter invested aggressively in newbuilds and gained access to fixed price options with attractive delivery slots at the same yards. The shareholders should expect the Company to continue the aggressive organic growth as long as the present environment of low yard prices, strong long term charter rates, difficult financing markets in general and good visibility creates a very attractive investment return. The level of ordering will to a large extent depend on how successful we are in building the backlog from the existing USD 13.8 billion. Based on the contracting opportunities we see today we are confident in our ability to continue to build our back log. The Board is pleased with the way the Company is positioned, the professional work by our employees, and see there are exciting opportunities ahead of us in order to deliver increased return to our shareholders. The operational performance so far in Q2 have been solid, and we expect good growth in the operational cashflow for Q2 and for the rest of the year. Forward-Looking Statements This report contains forward-looking statements. These statements are based on various assumptions, many of which are based, in turn, upon further assumptions, including Seadrill management's examination of historical operating trends. Including among others, factors that, in Seadrill's view, could cause actual results to differ materially from the forward looking statements contained in this report are the following: (i) the competitive nature of the offshore drilling industry; (ii) oil and gas prices; (iii) technological developments; (iv) government regulations; (v) changes in economical conditions or political events; (vi) inability of Seadrill to obtain financing for the newbuilds or existing assets on favorable terms or at all; (vii) changes of the spending plan of our customers; (viii) changes in Seadrill's operating expenses including crew wages; (ix) insurance; (x) dry-docking; (xi) repairs and maintenance; (xii) failure of shipyards to comply with delivery schedules on a timely basis; (xii) and other important factors mentioned from time to time in our reports filed with the United States Security Exchange Commission ("SEC") and the Oslo Stock Exchange. May 14, 2012 The Board of Directors Seadrill Limited Hamilton, Bermuda Questions should be directed to Seadrill Management AS represented by: Alf C Thorkildsen: Chief Executive Officer and President Rune Magnus Lundetræ: Chief Financial Officer and Senior Vice President Page 11 Seadrill Limited INDEX TO UNAUDITED FINANCIAL STATEMENTS Unaudited Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 Page 2 Unaudited Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 Page 3 Unaudited Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 Page 4 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 Page 5 Unaudited Consolidated Statements of Changes in Shareholders' Equity for the three months ended March 31, 2012 Page 7 Notes to Unaudited Financial Statements Page 8 1 Seadrill Limited UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS for the three month periods ended March 31, 2012 and 2011 (In US$ millions) Three month periodended March 31, Operating revenues Contract revenues 1 025 1 081 Reimbursables 25 26 Other revenues (0 ) 3 Total operating revenues 1 050 1 110 Operating expenses Vessel and rig operating expenses Reimbursable expenses 23 25 Depreciation and amortization General and administrative expenses 51 52 Total operating expenses Net operating income Financial items Interest income 4 6 Interest expenses ) ) Share in results from associated companies 18 19 Gain/ (loss) on derivative financial instruments 91 41 Foreign exchange (loss) ) ) Gain on loss of control in subsidiary 0 Other financial items 2 (2 ) Total financial items 24 (Loss)/income before income taxes Income taxes ) ) Net (loss)/income Net (loss)/ income attributable to the parent Net income attributable to the non-controlling interest 23 7 Basic earnings per share (US$) Diluted earnings per share (US$) Declared regular dividend per share (US$) Declared extraordinary dividend per share (US$) 0 2 Seadrill Limited UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME for the three month periods ended March 31, 2012 and 2011 (In US$ millions) Three month period ended March 31, Net (loss)/ income Other comprehensive income/ (loss), net of tax: Change in unrealized gain/ (loss) on marketable securities 0 Change in unrealized foreign exchange differences (8 ) 23 Change in unrealized gain/ (loss) relating to pension 0 0 Change in unrealized gain/ (loss) on interest rate swaps in subsidiaries 0 1 Deconsolidation of subsidiaries 0 ) Change in unrealized gain/ (loss) on interest rate swaps in VIEs 5 7 Other comprehensive income/ (loss): (3 ) Total comprehensive (loss)/income for the period 1 018 Comprehensive (loss)/income attributable to the parent Comprehensive income attributable to the non-controlling interest 5 24 Accumulated other comprehensive income as per March 31, 2012 and December 31, 2011: March 31, December 31, The total balance of accumulated other comprehensive income is made up as follows: Unrealized gain on marketable securities 1 1 Unrealized gain on foreign exchange 46 54 Actuarial gain relating to pension ) ) Unrealized gain/ (loss) on interest rate swaps in subsidiaries 0 0 Unrealized gain/ (loss) on interest rate swaps in VIEs ) ) Accumulated other comprehensive income ) (5 ) Note: All items of other comprehensive income/ (loss) are stated net of tax. The applicable amount of income taxes associated with each component of other comprehensive income is $0 due to the fact that the items relate to companies domiciled in non-taxable jurisdictions. See accompanying notes that are an integral part of these Consolidated Financial Statements. 3 Seadrill Limited UNAUDITED CONSOLIDATED BALANCE SHEETS (In US$ millions) ASSETS March 31, 2012 December 31, 2011 Current assets Cash and cash equivalents Restricted cash Marketable securities 20 24 Accounts receivables, net Amount due from related party Other current assets Total current assets 1 943 1 967 Non-current assets Investment in associated companies Newbuildings 2 518 2 531 Drilling units 11 630 11 223 Goodwill 1 320 1 320 Restricted cash Deferred tax assets 31 33 Equipment 30 25 Other non-current assets Total non-current assets 16 759 16 337 Total assets 18 702 18 304 LIABILITIES AND EQUITY Current liabilities Current portion of long-term debt 1 459 1 419 Trade accounts payable 65 38 Short-term deferred taxes 15 15 Short-term debt to related party 99 19 Other current liabilities 1 181 1 280 Total current liabilities 2 819 2 771 Non-current liabilities Long-term interest bearing debt 8 675 8 574 Long-term debt to related party Deferred taxes 32 34 Other non-current liabilities Total non-current liabilities 9 373 9 231 Equity Common shares of par value US$2.00 per share: 800,000,000 shares authorized 467,966,574 outstanding at Mar 31, 2012 (December, 31 2011: 467,772,174 ) Additional paid in capital 2 182 2 097 Contributed surplus 1 956 1 956 Accumulated other comprehensive income ) (5 ) Accumulated earnings 1 041 Non-controlling interest Total equity 6 510 6 302 Total liabilities and equity 18 702 18 304 4 Seadrill Limited UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS for the three month periods ended March 31, 2012 and 2011 (In US$ millions) Three month period ended March 31, Cash Flows from Operating Activities Net income/ (loss) Adjustments to reconcile net income to net cash provided by operatingactivities: Depreciation and amortization Amortization of deferred loan charges 7 6 Amortization of unfavorable contracts 0 (9 ) Amortization of favorable contracts 3 6 Amortization of mobilization revenue ) ) Share of results from associated companies ) ) Share-based compensation expense 2 3 Unrealized (gain)/ loss related to derivative financial instruments ) ) Dividend received from associated company 0 0 Deferred income tax expense (3
